DETAILED ACTION
This non-final action is in response to application filed on February 26, 2020. In this application, claims 1-20 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority to GB1905835.3 under 35 U.S.C. 119 (a)-(d) filed on 04/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, 09/25/2020 and 07/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Objections
Claim 1 is objected to because of the following informalities: 
“the received debug port request” should read “the received debug request”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurts et al. (US 2020/0348361, Filed May 3, 2019), in view Hamada et al. (US 2013/0061229, Pub. Date Mar. 7, 2013).
As per claim 1, Kurts discloses a computer-implemented method for managing debugging across off-premise and on-premise servers (Kurts Para. [0005], embodiments of the present disclosure relate generally to providing remote debugging techniques; see Kurts Fig. 3, a debugging system may include a client site [on-premise server] and a debugging site [off-premise server]), the method comprising: 
receiving, via a first communication component of a connectivity component, a debug request from an on-premise server (Kurts Fig. 3 & 4 and Para. [0037], the remote debug IP of the SUT 308 or the client site host device 312 [on-premise server] may transmit, via a HTTP/HTTPs domain, a request for remote debug process (process block 502)); 
communicating, via a second communication component of the connectivity component, the debug request to off-premise server (Kurts Fig. 3 & 4 and Para. [0037], The relay server 402 may transmit the remote debug process request to the debug labs 306 [off-premise server], which may access the relay server 402 from the other side (e.g., other end of the public network channel)).
Kurts does not explitly disclose:
identifying, by the connectivity component, a debug port of an off-premise server based, at least in part, on the received debug port request; and 
communicating, via a second communication component of the connectivity component, the debug request to the identified debug port of the off-premise server.
Hamada teaches:
identifying, by the connectivity component, a port of an off-premise server based, at least in part, on the request (Hamada Para. [0043], The client 2 transmits a request message for executing prescribed processing in the server 3 to the message relay device 1. (2) The message relay device 1 specifies the server 3 as a transfer destination of the message from the information included in the message received from the client 2; see Hamada Fig. 3 and Para. [0065], The identifier extraction task refers to the identification rule 25 to extract the identifier from the message data body. At this time, the identifier extraction task sets the extracted identifier to the message information 24; see Hamada Fig. 3 and Para. [0067], The destination determination task searches the transfer rule table 26 by the identifier of the message information 24 as a key to determine the server 3 as the destination of the message. At this time, the destination determination task sets the IP address and the port of the determined server 3 to the destination IP address and the port of the message information 24); and 
communicating, via a second communication component of the connectivity component, the request to the identified port of the off-premise server (see Hamada Fig. 3 and Para. [0069], The request transmission task establishes a connection with the server 3 based on the destination IP address and the port of the message information 24. At this time, the request transmission task generates and sets transmission connection information to the message information 24. The request transmission task uses the transmission connection to transmit the request message to the server 3; Hamada Para. [0042], (2) The message relay device 1 specifies the server 3 as a transfer destination of the message from the information included in the message received from the client 2 and transfers the request message to the specified server 3).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kurts in view of Hamada for identifying, by the connectivity component, a debug port of an off-premise server based, at least in part, on the received debug port request; and communicating, via a second communication component of the connectivity component, the debug request to the identified debug port of the off-premise server.
One of ordinary skill in the art would have been motived because it offers the advantage of determining destination of the message (see Hamada Para. [0067]).

As per claim 7, Kurts-Hamada discloses the method according to claim 1, as set forth above, Kurts also discloses further comprising: 
receiving, via the second communication component of the connectivity component, from the off-premise server, a response to the debug request (Kurts Fig. 3 & 4 and Para. [0046], the debug labs 306 may transmit a message [response] that has been protected using the session key 602B to the SUT 308 via the relay server 402 (process block 520). For example, the debug lab 306 may transmit encrypted JTAG commands signed using the session key 602B for performing AFD and/or other operations to the SUT 308; Kurts Para. [0027], when the error is a hang (e.g., system freeze), a debugger of the debug lab 306 may analyze information on internal node states of the processor 310 and thus, the JTAG commands may include instructions for performing an internal Array Freeze and Dump (AFD) of processor arrays); and
communicating, via the first communication component of the connectivity component, to the on-premise server, the received response (Kurts Fig. 3 & 4 and Para. [0046], the debug labs 306 may transmit a message that has been protected using the session key 602B to the SUT 308 via the relay server 402 (process block 520).

Claim 8 is a computer program product claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Kurt also disclose a computer program product for managing debugging across off-premise and on-premise servers (see Kurts Fig. 3, a debugging system may include a client site [on-premise server] and a debugging site [off-premise server]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method (see Kurts Fig. 3 & 4, implicitly relay device 312 comprising a computer readable storage medium having program instructions and a processing unit to perform the method) comprising.

Claim 14 is a computer program product claim reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationales.

Claim 15 is a system claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Kurt also discloses a computer system for managing debugging across off-premise and on-premise servers (see Kurts Fig. 3, a debugging system may include a client site [on-premise server] and a debugging site [off-premise server]), the computer system comprising: a processing unit; and a computer readable storage medium; wherein: the computer readable storage medium includes program instructions embodied therewith; and the program instructions are executable by the processing unit to cause the processing unit to perform a method (see Kurts Fig. 3 & 4, implicitly relay device 312 comprising a computer readable storage medium having program instructions and a processing unit to perform the method) comprising:

Claim 20 is a system claim reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationales.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurts et al. (US 2020/0348361, Filed May 3, 2019), in view Hamada et al. (US 2013/0061229, Pub. Date Mar. 7, 2013), and further in view of Gigov et al. (US 2019/0089676, Pub. Date Mar. 21, 2019).
As per claim 2, Kurts-Hamada discloses the method according to claim 1, as set forth above, Kurts-Hamada also disclose:
receiving the debug request from the on-premise server includes establishing connection for receiving the debug request (Kurts Fig. 3 & 4 and Para. [0037], the remote debug IP of the SUT 308 or the client site host device 312 [on-premise server] may transmit, via a HTTP/HTTPs domain, a request for remote debug process (process block 502)); and 
communicating the debug request to the identified debug port of the off-premise server includes establishing connection for communicating the debug request (Kurts Fig. 3 & 4 and Para. [0037], The relay server 402 may transmit the remote debug process request to the debug labs 306 [off-premise server], which may access the relay server 402 from the other side (e.g., other end of the public network channel); see Hamada Fig. 3 and Para. [0069], The request transmission task establishes a connection with the server 3 based on the destination IP address and the port of the message information 24. At this time, the request transmission task generates and sets transmission connection information to the message information 24. The request transmission task uses the transmission connection to transmit the request message to the server 3; Hamada Para. [0042], (2) The message relay device 1 specifies the server 3 as a transfer destination of the message from the information included in the message received from the client 2 and transfers the request message to the specified server).
Similar rationale in claim 1 is applied.
Kurts does not explicitly disclose:
establishing a secure tunnel for receiving the debug request; and 
establishing a secure tunnel for communicating the debug request.
Gigov teaches:
establishing a secure tunnel for receiving data (see Gigov Fig. 2 and Para. [0040], At step 306, the first secure tunnel 222 is established with the endpoint device 202; Gigov Para. [0052], At step 402, plaintext data is received from the endpoint device 202 at the intermediate device 210, within the TEE. The plaintext data is received over the first secure tunnel 222); and 
establishing a secure tunnel for communicating the data (see Gigov Fig. 2 and Para. [0041], the second secure tunnel 224 is established with the remote resource 206; Gigov Para. [0053], At step 404, the plaintext data is encrypted with a data encryption key within the TEE 212 to produce encrypted data; Gigov Para. [0054], At step 406, the encrypted data is transmitted to the remote resource 206 via the second secure tunnel 224).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kurts in view of Gigov for receiving the debug request from the on-premise server includes establishing a secure tunnel for receiving the debug request; and communicating the debug request to the identified debug port of the off-premise server includes establishing a secure tunnel for communicating the debug request.
One of ordinary skill in the art would have been motived because it offers the advantage of improving the security of accessing the remote resource (Gigov Para. [0051]).

Claim 9 is a computer program product claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales.

Claim 16 is a system claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurts et al. (US 2020/0348361, Filed May 3, 2019), in view Hamada et al. (US 2013/0061229, Pub. Date Mar. 7, 2013), and further in view of Patel (US 2016/0359997, Pub. Date Dec. 8, 2016).
As per claim 3, Kurts-Hamada discloses the method according to claim 1, as set forth above, Kurts does not explicitly disclose:
receiving debug port data relating to the debug port; and
storing the received debug port data in a data store.
Patel teaches: 
receiving port data relating to the port (Patel Para. [0101], If the fabric controller 260 is unable determine a destination identifier 285 based on the application server attribute 280B and mapping information 550, it transmits a request 295A to a network supervisor 140 at 725. At 730, the fabric controller receives a response 295B from the network supervisor 140, which provides a destination location; Patel Para. [0042], The destination location may be the Internet protocol (IP) address of the destination server or port; Patel Para. [0052], Network supervisor 140 is a centralized network controller maintaining information regarding the location of each of the network end points or network components (e.g. application servers, port controllers, etc.)); and 
storing the received port data in a data store (Patel Para. [0101], At 735, the fabric controller 260 updates mapping information 550 based on the response 295B; Patel Para. [0066], Mapping information 550 contains a plurality of port records; Patel Para. [0011], updating mapping information stored on the fabric controller based on the response).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kurts in view of Patel for receiving debug port data relating to the debug port; and storing the received debug port data in a data store.
One of ordinary skill in the art would have been motived because it offers the advantage of determining a destination location in a network system (Patel Para. [0002]).

As per claim 4, Kurts-Hamada-Patel discloses the method according to claim 3, as set forth above, Kurts-Patel also discloses wherein the debug port data is received from a source selected from the group consisting of: an on-premise server application, an off-premise server application, an on-premise server module, and an off-premise server module (Patel Para. [0101], If the fabric controller 260 is unable determine a destination identifier 285 based on the application server attribute 280B and mapping information 550, it transmits a request 295A to a network supervisor 140 at 725. At 730, the fabric controller receives a response 295B from the network supervisor 140 [an off-premise server module], which provides a destination location; Patel Para. [0042], The destination location may be the Internet protocol (IP) address of the destination server or port; Patel Para. [0052], Network supervisor 140 is a centralized network controller maintaining information regarding the location of each of the network end points or network components (e.g. application servers, port controllers, etc.); Kurts Fig. 3 & 4 and Para. [0037], The relay server 402 may transmit the remote debug process request to the debug labs 306 [off-premise server], which may access the relay server 402 from the other side (e.g., other end of the public network channel)).
Similar rationale in claim 3 is applied.

Claims 10-11 are a computer program product claim reciting similar subject matters to those recited in the method claims 3-4 respectively, and are rejected under similar rationales.

Claims 17-18 is a system claim reciting similar subject matters to those recited in the method claims 3-4 respectively, and are rejected under similar rationales.
Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurts et al. (US 2020/0348361, Filed May 3, 2019), in view Hamada et al. (US 2013/0061229, Pub. Date Mar. 7, 2013), and further in view of Chikkamath et al. (US 2015/0271104, Pub. Date Sep. 24, 2015).
As per claim 5, Kurts-Hamada discloses the method according to claim 3, as set forth above, Kurts does not explicitly disclose further comprising: 
removing the debug port data from the data store in response to an element becoming inaccessible.
Chikkamath teaches:

removing the port data from the data store in response to an element becoming inaccessible (Chikkamath Para. [0103], when switch 103 receives a notification from switch 104 regarding unavailability of port 133, switch 103 sends back an acknowledgement and removes the entry comprising port identifier 163 of port 133 from database 142).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kurts in view of Chikkamath for removing the debug port data from the data store in response to an element becoming inaccessible.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping database up to date.

As per claim 6, Kurts-Hamada-Chikkamath discloses the method according to claim 5, as set forth above, Kurts-Hamada-Chikkamath also discloses wherein the element is selected from the group consisting of: an application, a server, and the debug port (Chikkamath Para. [0103], when switch 103 receives a notification from switch 104 regarding unavailability of port 133, switch 103 sends back an acknowledgement and removes the entry comprising port identifier 163 of port 133 from database 142; Kurts Fig. 3 & 4 and Para. [0037], a request for remote debug process (process block 502); see Hamada Fig. 3 and Para. [0067], The destination determination task searches the transfer rule table 26 by the identifier of the message information 24 as a key to determine the server 3 as the destination of the message. At this time, the destination determination task sets the IP address and the port of the determined server 3 to the destination IP address and the port of the message information 24).
Similar rationale in claims 1 and 5 are applied.

Claims 12-13 are a computer program product claim reciting similar subject matters to those recited in the method claims 5-6 respectively, and are rejected under similar rationales.

Claim 19 is a system claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birenheide et al. (US 2007/0055958) Remote Debugging Proxy;
Maybee et al. (US 2012/0084753) Debugger Launch And Attach On Compute Clusters;
Nita et al. (US 2006/0195894) Windows Remote Debugger Service;
Keller (US 2019/0028569) Cloud To On-Premises Debug Service Routing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453